REASONS FOR ALLOWANCE
Election/Restrictions
This application is in condition for allowance except for the presence of Claims 16-20 directed to the method claims of Group II, non-elected without traverse in applicant’s remarks filed 04/06/2022 in response to a restriction requirement mailed 02/07/2022.  The method Claims 16-20 of non-elected Group II are not eligible for rejoinder with the device Claims 1-15 of elected Group I, because non-elected Claims 16-20 neither depend from nor require all limitations of allowable Claims 1-15 (see MPEP § 821.04).  Accordingly, Claims 16-20 have been cancelled (see MPEP § 821.02 teaching “[w]here the initial requirement is not traversed [either expressly or by virtue of an incomplete reply], the examiner should take appropriate action on the elected claims…”).

Specification
The previous objection to the original title of the instant application because the examiner has reviewed and hereby approves applicant’s new title filed 07/07/2022 of:
METHOD OF MANUFACTURING DISPLAY DEVICE INCLUDING A FORMATION PROCESS OF A CONDUCTIVE FILM AND LASER CURING THE CONDUCTIVE FILM AND MANUFACTURING DEVICE FOR DISPLAY DEVICE

Claim Rejections - 35 USC § 112(a) – Lack of Enablement
The previous rejections under § 112(a) are withdrawn in view of applicant’s claim amendments filed 07/07/2022.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The previous rejections under § 112(b) are withdrawn in view of applicant’s claim amendments filed 07/07/2022.

Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-15 are allowed for the same reasons detailed in § 8 of the non-final Office action mailed 04/27/2022 (see pgs. 9-10 thereof).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew E. Gordon/Primary Examiner, Art Unit 2892